Title: John Adams to Abigail Adams, 25 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. Christmas Day 1794
          
          This being one of the pleasant Days of the Week, Thursday the Post brought me your kind Letter of the 16th.— The News of The Alfred was written me the Day or next Morning of its Arrival in Boston by our ever kind and attentive friends Dr Welch and Mr Smith, and I should have instantly written it to you, with great Joy if I had not known, that you must have had it, much sooner than I from the Same Sources. Although there is a feeling of Disappointment, accompanies the Intelligence, arising from not having any direct Account of our sons, yet the high probability of the Safe Arrival of the ship, is a great Consolation. I congratulate you upon it, with cordial Sympathy, and join with you most Sincerely in your devout Ejaculation for the health & safety of our sons.
          
          The Case mentioned in Brislers Letter contains the Marble Medallion as brittle as it is elegant.
          The Weather is as beautiful, as mild, soft clear and wholesome as can be imagined: but We had lately a North East Wind and Rain, which I hope has thrown up, on the shores of Quincy a fresh supply of Seaweed. I want to have the mowing ground opposite to Pennimans and Hardwicks upon Pens hill covered with it, if possible
          I am delighted with the Activity and Energy with which the affairs of the farm have been conducted, since I left you— a few years of Such Exertions will make the Place productive of most of the Necessaries of Life for Us and I hope We shall be indulged with the quiet Enjoyment of it for as many Years as We can be useful to our Country our Friends or ourselves.
          I have been to Church at Dr Ewings and heard a good sermon. Mrs Otis & Mrs Betcy are well.
          The News of my Mothers Health and Activity is in a high degree delightful to me— My Duty to her
          inclosed is a Book, a present for Louisa. a pretty Book it is.— a good Book.— I have very little fault to find with it, of any kind. His opinion of Grecian Taste in Arts & Literature are so exactly like my own, that he makes me regret, deeply regret, that the Avocations of my Life, have not permitted me, to pursue it with So much Attention as I always desired: but still more than I have not had Opportunity to impress it upon my sons, as I ought. They have better Opportunities and Means than I had.
        